Citation Nr: 0504556	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-22 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a heart disorder as 
secondary to post-traumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. B.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
December 1968.

This matter came before the Board of Veterans' Appeal on 
appeal from a June 2003 rating decision by the Department of 
Veterans Affairs (VA), Huntington, West Virginia Regional 
Office (RO).

This case was previously before the Board and, in October 
2003, it was remanded to the RO for further development.  
Specifically, to schedule the veteran for a requested 
videoconference hearing with a Veterans Law Judge.  In July 
2004, the veteran and his witness appeared at the RO and 
presented testimony in support of the veteran's claim before 
the undersigned Veterans Law Judge sitting in Washington DC.  
A transcript of that testimony has been associated with the 
veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In this case, the veteran is claiming that his currently 
diagnosed heart disease is the result of or is aggravated by 
his service-connected PTSD. On VA examination in March 2003, 
it was reported that the veteran has arteriosclerosis heart 
disease.  The examiner found that the veteran had risk 
factors for heart disease prior to being diagnosed with PTSD.  
He opined that it was therefore more likely than not the 
veteran's coronary artery disease was caused by factors other 
than his PTSD.  No reference was made to aggravation.

Subsequent to this examination additional evidence, 
consisting of a letter, dated in April 2003 from a private 
physician and numerous newspaper and medical journal articles 
discussing the possible relationship between PTSD and heart 
disease, was received.  The letter from the veteran's private 
physician states that he does not believe that he can 
incriminate PTSD as the etiology of the veteran's coronary 
artery disease, but " it is as likely as not that episodes 
of increased anxiety and stress may precipitate acute 
exacerbations of the disease process."

In light of the additional evidence received subsequent to 
the veteran's last VA examination, the Board believes further 
development, as indicated below, is required.

In that regard, it is noted that secondary service connection 
can be granted where a service connected disorder 
"aggravates" another disorder. See Allen v. Brown, 7 Vet. 
App. 439 (1995). Aggravation in this instance means permanent 
worsening as opposed to a temporary exacerbation.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should forward the veteran's 
complete claims folder to the VA 
physician who performed the March 2003 
heart examination, if available, 
(otherwise to another VA cardiologist) 
for an addendum.  Following a review of 
the additional evidence added to the 
veteran's claims file since his VA 
examination, the examiner should opine 
whether it as likely as not that the 
veteran's heart disease is causally 
related to service- connected PTSD?  If 
no, whether it is as likely as not that 
the service-connected PTSD has caused a 
chronic increase is disability associated 
with the heart disease, and, if yes, the 
degree of aggravation should be 
quantified to the extent feasible.  If he 
examiner desires another examination it 
should be conducted.  A complete rational 
for any opinion expressed should be 
included in the addendum.

2.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record. The veteran's service 
connection claim should then be 
readjudicated as secondary to the 
service- connected PTSD. This should 
include consideration of the case of 
Allen v. Brown, 7 Vet. App. 439 (1995) 
wherein the Court held that service 
connection may be warranted when 
aggravation of a nonservice-connected 
condition is proximately due to or the 
result of a service-connected condition.

If the determination remains adverse to the veteran, he and 
his representative should be furnished a supplemental 
statement of the case and be given an opportunity to respond 
before returning the claims file to the Board.  The 
supplemental statement of the case should include a 
discussion of all evidence received since the last statement 
of the case was issued. The veteran and his representative 
should then be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




